 
Inspire M.D Ltd.
 
LETTER OF INDEMNIFICATION
 
Date:___________
 
To: [              ]
 
 
You are or have been appointed as a director and/or an officer of Inspire M.D
Ltd., a company organized under the laws of the State of Israel (the “Company”),
and in order to enhance your service to the Company in an effective manner, the
Company desires to provide hereunder for your indemnification to the fullest
extent permitted by law.

 
 
In consideration of you continuing to serve the Company, the Company hereby
agrees as follows:

 
 
1.
The Company hereby undertakes to indemnify you to the maximum extent permitted
by the Companies Law, 5759-1999 (the “Companies Law”), with respect to any of
the following liabilities, whether imposed on, or incurred by you in respect of
an act performed in your capacity as a director, officer and/or employee of the
Company:

 
 
1.1
a monetary liability imposed on you by a judgment in favor of another person,
including a judgment imposed on you in a compromise or in an arbitrator's
decision that was approved by a Court;

 
 
1.2
reasonable trial expenses, including advocates' fees, expended by you in
consequence of an investigation or procedure conducted against you by an
authority competent to conduct an investigation or procedure, and which was
concluded without an indictment against you and without any monetary obligation
imposed on you in lieu of a criminal proceeding, or which ended without an
indictment against you, but with a monetary obligation imposed on you in lieu of
a criminal proceeding for an offense that does not require proof of criminal
intent; in this paragraph-"concluding a procedure without an indictment on a
matter on which a criminal investigation was begun" means closing the case under
section 62 of the Criminal Law Procedure Law [Consolidated Version] 5742-1982
(in this subsection: the Criminal Procedure Law), or a stay of proceedings by
the Attorney General under section 231 of the Criminal Procedure Law;

 
"monetary obligation in lieu of a criminal proceeding" - a monetary obligation
imposed under Law in lieu of a criminal proceeding, including an administrative
fine under the Administrative Offenses Law 5746-1985, a fine for an offense
designated a finable offense under the provisions of the Criminal Procedure Law,
a monetary composition or a forfelt; and
 
 
1.3
reasonable legal expenses, including advocates' fees, which you were incurred or
with which you were charged by the Court, in a proceeding brought against you by
the Company, in its name or by another person, or in a criminal prosecution in
which you were found innocent, or in a criminal prosecution in which you were
convicted of an offense that does not require proof of criminal intent.

 
 
1

--------------------------------------------------------------------------------

 
 
The above indemnification will also apply to any action taken by you in your
capacity as a director and/or officer and/or employee of any other company
controlled, directly or indirectly, by the Company (a “Subsidiary”).
 
 
2.
Notwithstanding the aforesaid, the Company will not indemnify you in respect of:

 
 
2.1
Actions and/or circumstances according to which indemnification is prohibited
under the Companies Law and/or other applicable law.

 
 
2.2
With respect to or in connection with the proceedings or claims initiated or
brought voluntarily by you against the Company or a Subsidiary or a counterclaim
made by the Company or a Subsidiary in their respective names against you with
respect or in connection whereof, other than by way of defense or by way of
third party notice to the Company or a Subsidiary in connection with claims
brought against you, except in specific cases in which the Board of Directors of
the Company has approved the initiation or bringing of such suit, which approval
shall not be unreasonably withheld.

 
 
2.3
The Company will make available all amounts needed in accordance with paragraph
1 above on the date on which such amounts are first payable by you (“Time of
Indebtedness”), and with respect to items referred to in paragraph 1.2 above,
even prior to a court decision, in such amount as shall be estimated by the
Board of Directors to cover such expenses. Advances given to cover legal
expenses in criminal proceedings will be repaid by you to the Company if you are
found guilty of a crime which does require proof of criminal intent, and other
advances will be repaid by you to the Company upon its first demand if it is
determined by Company's legal counsel that you are not lawfully entitled to such
amount, plus minimum interest rate pursuant to the Income Tax Regulations
(Determination of Interest Rate) 1985.
 
As part of the aforementioned undertaking, the Company will make available to
you any security or guarantee that you may be required to post in accordance
with an interim decision given by a court or an arbitrator, including for the
purpose of substituting liens imposed on your assets; provided, however, that if
it is determined by a court of law that you are not entitled to be indemnified
by the Company, you shall promptly execute all documents required and provide
all assistance necessary to substitute and replace any Company-provided security
or guarantee with alternate security or guarantees.

 
 
3.
The Company will indemnify you even if at the relevant Time of Indebtedness you
are no longer a director, officer or employee of the Company or of a Subsidiary,
in accordance with the terms and conditions of this Letter of
Indemnification,  provided that the obligations are in respect of actions taken
by you while you were a director, officer, employee, as aforesaid, and in such
capacity.

 
 
4.
The indemnification will be limited to the expenses mentioned in paragraph 1.2
and 1.3 (pursuant and subject to paragraph 2 and insofar as indemnification with
respect thereto is not restricted by law or by the provisions of paragraph 2
above) and to the matters mentioned in paragraph 1.1 above insofar as they
result from your actions in the following matters or in connection therewith,
which the Company’s Board of Directors has resolved are foreseeable in light of
the actual activities of the Company:

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.1
The offering and/or allotment of securities by the Company and/or by a
shareholder to the public and/or to private investors or to its shareholders or
the offer by the Company to purchase securities from the public and/or from
private investors and/or from its shareholders or other holders pursuant to a
prospectus, agreements, notices, reports, tenders and/or other proceedings,
whether in Israel or abroad;

 
 
4.2
Violations of laws requiring the Company to obtain regulatory and governmental
licenses, permits and authorizations in any jurisdiction;

 
 
4.3
Occurrences in connection with investments that the Company and/or Subsidiaries
make in other corporations whether before and/or after the investment is made,
entering into the transaction, the execution, development and monitoring
thereof, including actions taken by you in the name of the Company and/or a
Subsidiary as a director, officer and/or employee of the corporation the subject
of the transaction and the like;

 
 
4.4
The sale, purchase and holding of negotiable securities or other investments for
or in the name of the Company and/or Subsidiary;

 
 
4.5
Actions in connection with the merger of the Company and/or Subsidiary with or
into another entity;

 
 
4.6
Actions in connection with the sale of the operations and/or business, or part
thereof, of the Company and/or Subsidiary;

 
 
4.7
Without derogating from the generality of the above, actions in connection with
the purchase or sale of companies, legal entities or assets, and the division or
consolidation thereof;

 
 
4.8
Actions relating to the operations and management of the Company and/or
Subsidiaries;

 
 
4.9
Actions relating to agreements and transactions of the Company and/or
Subsidiaries with others, including, for example: customers, suppliers,
contractors, etc.;

 
 
4.10
Actions concerning the approval of transactions of the Company with officers
and/or directors and/or holders of controlling interests in the Company and/or
the approval of corporate actions, including the approval of acts of the
Company’s management, their guidance and their supervision;

 
 
4.11
Monetary liabilities to third parties relating to the return of loans or other
indebtness;

 
 
4.12
Actions taken in connection with labor relations and/or employment matters in
the Company and/or its Subsidiaries and trade relations of the Company and/or
Subsidiaries, including with employees, independent contractors, customers,
suppliers and various service providers, including stock options granted or
promised (or allegedly promised) thereto or exchanges of such options with other
securities;

 
 
4.13
Actions in connection with the development or testing of products developed by
the Company and/or Subsidiaries or in connection with the distribution, sale,
license or use of such products, including without limitation, in connection
with clinical trials, professional liability and product liability claims;

 
 
3

--------------------------------------------------------------------------------

 
 
 
4.14
Actions taken in connection with the intellectual property of the Company and/or
Subsidiaries, and its protection, including the registration or assertion of
rights to intellectual property and the defense of claims related to
intellectual property, including any assertion that the Company’s and/or its
Subsidiaries products infringe on the intellectual property rights or constitute
a misappropriation of any third party’s trade secrets;

 
 
4.15
Actions taken pursuant to or in accordance with the policies and procedures of
the Company and/or Subsidiaries, whether such policies and procedures are
published or not;

 
 
4.16.
Claims in connection with publishing or providing any information, including any
filings with governmental authorities, on behalf of the Company or Subsidiaries
in the circumstances required under applicable laws;

 
 
4.17
Actions taken in connection with the financial reporting of the Company or any
of its Subsidiaries, and in providing guidance to the public regarding future
performance thereof.

 
 
4.18
Approval of corporate actions, in good faith, including the approval of the acts
of the Company’s management, their guidance and their supervision.

 
 
4.19
Any claim or demand made under any securities laws or by reference thereto, or
related to the failure to disclose any information in the manner or time such
information is required to be disclosed pursuant to such laws, or related to
inadequate or improper disclosure of information to shareholders, or prospective
shareholders, or related to the purchase, holding or disposition of securities
of the Company or any other investment activity involving or effected by such
securities, including, for the removal of doubt, any offering of the Company’s
securities to private investors or to the public, and listing of such
securities, or the offer by the Company to purchase securities from the public
or from private investors or other holders, and any undertakings,
representations, warranties and other obligations related to any such offering,
listing or offer or to the Company’s status as an issuer of securities

 
 
4.20
Any claim or demand made by any lenders or other creditors or for monies
borrowed by, or other indebtedness of, the Company or its Subsidiaries .

 
 
4.21
Any claim or demand made directly or indirectly in connection with complete or
partial failure, by the Company or any Subsidiary thereof, or their respective
directors, officers and employees, to pay, report, keep applicable records or
otherwise, any state, municipal or foreign taxes or other mandatory payments of
any nature whatsoever, including, without limitation, income, sales, use,
transfer, excise, value added, registration, severance, stamp, occupation,
customs, duties, real property, personal property, capital stock, social
security, unemployment, disability, payroll or employee withholding or other
withholding, including any interest, penalty or addition thereto, whether
disputed or not.

 
 
4.22
Any claim or demand made by purchasers, holders, lessors or other users of
products of the Company or its Subsidiaries, or individuals treated with or
exposed to such products, for damages or losses related to such use or
treatment.

 
 
4.23
Criminal or civil proceedings regarding the company's ordinary and continuous
course of business, including exceptional transactions of the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
 
4.24
Any damage or injury of each of the Company's employees, constractors, visitors
and invited, continuous or by accident, to be caused by accident or continuous
event or by employement conditions, temporary or permanent in the Company's
factories or in any other part of them.

 
 
4.25
Claims against a officer in connection with the liquidation of the Company or
appointment of receivership with regard to the Company's assets.

 
 
4.26
Claims in connection with documents relating to the abovementioned matters, or
in connection with acts or decisions relating to the abovementioned matters,
including representations and obligations that were given towards third parties
or the Company, its Subsidiaries or towards anybody on acting on its behalf
(including counsels such as auditors, attorneys etc.)

 
 
In any of the matters mentioned in Sections 4.1-4.26 above, whether occurred in
Israel or  abroad.

 
 
5.
The total aggregate amount of indemnification that the Company undertakes to
indemnify you and all other directors and officers of the Company, for all of
the matters and circumstances described in paragraphs 1.1, 1.2 and 1.3 above,
shall not exceed: an aggregate amount equal to US$3,000,000 (the "Maximum
Amount").

 
 
The Company is entitled to increase the Maximum Amount as shall be approved,
from time to time, by its authorized organs according to the Companies
Law.            If and to the extent the total amount of indemnification that
the Company is required to pay shall exceed the Maximum Amount (in the amount
applicable at such time) pursuant to Section 5 above, the Maximum Amount or its
balance espectively, will be distributed among the directors and/or officers
that are entitled to the indemnification, in a way that the amount that each of
the directors and/or officers actually receives shall be calculated according to
the ratio between (i) the indemnification amount that each of the directors
and/or officers is entitled to pursuant to the obligations or expenses he is
liable to bear as a result of a claim and (ii) the indemnification amount that
each of the aforementioned directors and/or officers is entitled to pursuant to
the obligations or expenses all of the directors and/or officers are liable to
bear as a result of a claim, in aggregate regarding the mentioned claim.

 
 
6.
The Company will not indemnify you for any liability with respect to which you
have received payment by virtue of an insurance policy or another
indemnification agreement other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), within the limits set forth in paragraph 5 above. To the extent the
Company maintains a liability insurance policy or policies applicable to
directors and officers and you are a covered person under such policy or
policies, you agree to provide all necessary assistance in connection with such
claim.

 
 
7.
Subject to the provisions of paragraphs 5 and 6 above, the indemnification
hereunder will, in each case, cover all sums of money (100%) that you will be
obligated to pay, in those circumstances for which indemnification is permitted
under the law and under this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
 
8.
The Company will be entitled to any amount collected from a third party in
connection with liabilities indemnified hereunder.

 
 
9.
In all indemnifiable circumstances indemnification will be subject to the
following:

 
 
9.1
You shall promptly notify the Company of any legal proceedings initiated against
you and of all possible or threatened legal proceedings without delay following
your first becoming aware thereof, however, your failure to notify the Company
as foresaid shall not derogate from your right to be indemnified as provided
herein except and to the extent that such failure to provide notice materially
and adversely prejudices the Company’s ability to defend against such action.
You shall deliver to the Company, or to such person as it shall advise you,
without delay all documents you receive in connection with these proceedings.

 
 
Similarly, you must advise the Company on an ongoing and current basis
concerning all events which you suspect may give rise to the initiation of legal
proceedings against you in connection with your actions or omissions as a
director or office holder of the Company and/or any Subsidiary.

 
 
9.2
Other than with respect to proceedings that have been initiated against you by
the Company or in its name, the Company shall be entitled to undertake the
conduct of your defense in respect of such legal proceedings and/or to hand over
the conduct thereof to any attorney which the Company may choose for that
purpose, except to an attorney who is not, upon reasonable grounds, acceptable
to you.

 
 
Notwithstanding the foregoing, you will be entitled to appoint an attorney of
your own that shall accompany you in such procedure. Your attorney shall be
fully updated on the defense procedure, and the Company and the attorney
conducting the legal defense on behalf of the Company shall fully cooperate with
your attorney, including regularly consulting with your attorney on the measures
taken in the course of the defense. The Company shall indemnify you for all
reasonable expenses incurred by you in connection with engaging such attorney,
under the terms and conditions of this Letter of Indemnification.

 
 
The Company and/or its attorney appointed by it as aforesaid shall be entitled,
within the context of the conduct as aforesaid, to conclude such proceedings,
all as it shall see fit, including by way of settlement. At the request of the
Company, you shall execute all documents reasonably required to enable the
Company and/or its attorney as aforesaid to conduct your defense in your name,
and to represent you in all matters connected therewith, in accordance with the
aforesaid.

 
 
For the avoidance of doubt, in the case of criminal proceedings the Company
and/or its attorney as aforesaid will not have the right to plead guilty in your
name or to agree to a plea-bargain in your name without your written consent.
Furthermore, in a civil proceeding (whether before a court or as a part of a
compromise arrangement), the Company and/or its attorney will not have the right
to admit to any occurrences that are not indemnifiable pursuant to this Letter
of Indemnification and/or pursuant to law, without your written consent.
However, the aforesaid will not prevent the Company and/or its attorney as
aforesaid, with the approval of the Company, coming to a financial arrangement
with a plaintiff in a civil proceeding without your consent so long as such
arrangement will not be an admittance of an occurrence not indemnifiable
pursuant to this Letter of Indemnification and/or pursuant to law, and further
provided that any such settlement or arrangement does not impose on you any
liability or limitation.           Irrespective of the foregoing, in the event
that the D&O insurance policy shall apply on the matter and to the extent that
its referral to its attorney enables the insurer to be released from its
liability or to reduce it, the Company shall act in accordance with the policy
with regard to the identity of attorney. In such event, the provisions of the
policy shall prevail in such matter over any agreement between any director
and/or officer and the Company, however the Company shall make reasonable
efforts, to the extent possible within the scope of the policy, to consider the
position of the director and/or an officer.

 
 
6

--------------------------------------------------------------------------------

 
 
 
9.3
You will fully cooperate with the Company and/or its attorney as aforesaid in
every reasonable way as may be required of you within the context of their
conduct of such legal proceedings, including but not limited to the execution of
power(s) of attorney and other documents, provided that the Company shall cover
all costs incidental thereto such that you will not be required to pay the same
or to finance the same yourself.

 
 
9.4
If, in accordance to paragraph 9.2, the Company has taken upon itself the
conduct of your defense, the Company will have no liability or obligation
pursuant to this Letter of Indemnification or the above resolutions to indemnify
you for any legal expenses, including any legal fees, that you may expend in
connection with your defense, unless (i) the Company shall not have assumed the
conduct of your defense as contemplated, (ii) the Company refers the conduct of
your defense to an attorney who is not, upon reasonable grounds, acceptable to
you, (iii) the named parties to any such action (including any impleaded
parties) include both you and the Company, and joint representation is
inappropriate under applicable standards of professional conduct due to a
conflict of interest between you and the Company, (iv) the Company in its
absolute discretion shall agree, or (v) the Company shall agree to such
reasonable expenses incurred by you pursuant to the second paragraph of
subsection 9.2 hereinabove.

 
 
9.5
The Company will have no liability or obligation pursuant to this Letter of
Indemnification or the above resolutions to indemnify you for any amount
expended by you pursuant to any compromise or settlement agreement reached in
any suit, demand or other proceeding as aforesaid without the Company’s consent
to such compromise or settlement, which consent shall not be unreasonably
withheld.

 
 
10.
The Company hereby exempts you, to the fullest extent permitted by law, from any
liability for damages caused as a result of a breach of your duty of care to the
Company, provided that in no event shall you be exempt with respect to any
actions and/or circumstances according to which exemption is prohibited under
the Companies Law.

 
 
11.
If for the validation of any of the undertakings in this Letter of
Indemnification any act, resolution, approval or other procedure is required,
the Company undertakes to cause them to be done or adopted in a manner which
will enable the Company to fulfill all its undertakings as aforesaid.

 
 
12.
If any undertaking included in this Letter of Indemnification is held invalid or
unenforceable, such invalidity or unenforceability will not affect any of the
other undertakings which will remain in full force and effect. Furthermore, if
such invalid or unenforceable undertaking may be modified or amended so as to be
valid and enforceable as a matter of law, such undertakings will be deemed to
have been modified or amended, and any competent court or arbitrator are hereby
authorized to modify or amend such undertaking, so as to be valid and
enforceable to the maximum extent permitted by law.

 
 
7

--------------------------------------------------------------------------------

 
 
 
13.
This Letter of Indemnification and the agreement herein shall be governed by and
construed and enforced in accordance with the laws of the State of Israel and
the competent courts of Tel-Aviv shall have exclusive jurisdiction over any
dispute arising between the parties with respect of this Letter of
Indemnification.

 
 
14.
This Letter of Indemnification cancels any preceding letter of indemnification
that may have been issued to you.

 
 
This letter is being issued to you pursuant to the resolutions adopted by the
Board of Directors of the Company on _________________ and by the shareholders
of the Company on __________________. The Board of Directors has determined,
based on the current activity of the Company, that the amount stated in
paragraph 5 is reasonable and that the events listed in paragraph 4 are
reasonably anticipated.

 
 
Very truly yours,

 
Inspire M.D Ltd.

 
Date: ________
By: 
       
Name: 
     
Title: 
         

 
Kindly sign and return the enclosed copy of this letter to acknowledge your
agreement to the contents hereof.

 
The undersigned approve and agree to the conditions set in this Letter of
Indemnification.

 
Date: ________
By: 
       
Name: 
     
Title: 
         



 
8

--------------------------------------------------------------------------------

 